DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk et al. (US 11,089,427; hereinafter Canberk) in view of Mallinson (US 2018/0095542).
Regarding claim 1: 
Canberk discloses a method comprising:
receiving, by a computing device, a request to determine an updated location of a headset in an extended reality (XR) environment (see Fig. 7B and col. 16, lines 21-33 and col. 19, lines 8-15; the position of the eyewear device 100 is continuously monitored and updated);
determining features in an image captured by the headset (see col. 16, lines 34-45; the object from the capture images are extracted);

retrieving sensor data from a sensor associated with the XR environment (see col. 16, lines 38-41; information captures by other sensors are obtained);
selecting, based on the sensor data, a subset of a data set of the XR environment (see col. 16, lines 55-60);
determining the updated location of the headset by comparing the subset of the data set with the features determined in the image captured by the headset (see col. 16, lines 42-60; the known images are the claimed subset of the data set that is narrowed down by the room identified through GPS); and
causing an update to an XR display using the updated location (see col. 18, line 57 to col. 19, line 7; the overlay or virtual object displayed by the XR display is updating the XR display).
Canberk does not disclose retrieving an image captured by a sensor and selecting, based on determining that a user, in the image captured by the sensor, is wearing the headset, a subset of a data set of the XR environment.  
In the same field of endeavor, Mallinson discloses a method, comprising:
retrieving an image captured by a sensor associated with the XR environment (see Fig. 1 and paragraph 39; camera 108 captures an image associated with the XR environment); and 
selecting, based on determining that a user, in the image captured by the sensor, is wearing the headset, a subset of a data set of the XR environment (see paragraphs 58-60; the list of available items in the room corresponds to a subset of a data set of the XR environment). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Mallinson.  The combination would have yielded a predictable result of determining the exact location and viewing perspective of the user wearing the headset.  
Regarding claim 5: 
Canberk and Mallinson disclose all the features in claim 1.  Mallinson further discloses the method, wherein determining that the user is wearing the headset is based on: 
causing the headset to emit light (see paragraph 39; the HMD is emitting light to be detected by the camera 108); and 
detecting the emitted light in the image captured by the sensor (see paragraph 39; the camera 108 captures the light emitted by the HMD in order to track whether the user is wearing the headset). 
The motivation to combine Canberk and Mallinson is provided in claim 1 above. 
Regarding claim 12:
Canberk and Mallinson discloses all the features in claim 1.  Canberk further discloses the method, wherein determining features in an image captured by the headset comprises receiving information identifying the features (see col. 16, lines 42-55).
Regarding claim 13:
Canberk and Mallinson discloses all the features in claim 1.  Canberk further disclose the method, wherein the XR environment comprises at least one of a virtual reality (VR) environment or an augmented reality (AR) environment(see col. 5, lines 31-34).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Mallinson as applied to claim 1 above, and further in view of Ur et al. (US 2020/0005040; hereinafter Ur).
Regarding claim 3: 
Canberk and Mallinson disclose all the features in claim 1.  Mallinson further discloses the method, wherein determining that the user is wearing a headset is based on: 
recognizing the user’s body in the image captured by the sensor (see paragraph 35; the user’s body captured by camera 108 is being analyzed). 
Canberk and Mallinson do not disclose the method, wherein determining that the user is wearing a headset is based on: 
not recognizing the user’s face in the image captured by the sensor.  
However, Ur discloses a method, comprising: 
not recognizing the user’s face in the image captured by the sensor (see Fig. 1; and paragraph 24; the surveillance system includes image capturing devices 104 that capture the person’s face; the surveillance system is capable of determining whether the person’s face is fully visible and/or whether the person’s face is covered by object; therefore, the determination of the person’s face is covered by object is construed as “not recognizing the user’s face”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Ur.  The combination would have yielded a predictable result of comparing two images of a person to determine whether there is a object covering the face of the person. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Mallinson as applied to claim 1 above, and further in view of Oh et al. (US 2018/0067 187; hereinafter Oh).
In regards to claim 4:
Canberk and Mallinson disclose all the features in claim 1. Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set is based on:
location information (see col. 16, lines 38-41); and
Canberk and Mallinson do not disclose selecting the subset of the data set is based on an interference in the image capture by the sensor. 
However, Oh discloses a method, wherein selecting the subset of the data set is based on an interference in the images captured by the sensor (see paragraphs 178-180; the interference corresponds to the difference in the images detected at different time point; the selecting of the subset of the data set corresponds to narrowing down the location of the surveillance).
Before the effective filing date the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Oh. The combination would have yielded a predictable result of estimating the location of the headset to further enhance the displaying the virtual object in the display.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Mallinson as applied to claim 1 above, and further in view of Calvarese et al. (US 2018/0139570; hereinafter Calvarese).
Regarding claim 6:
Canberk and Mallinson disclose all the features in claim 1. Mallinson further discloses the method comprising: determining that the user is wearing the headset (see paragraph 38). 
Canberk and Mallinson do not discloses the determining that the user is wearing the headset based on: 
prompting a user of the headset to perform a physical action; and
detecting the physical action in the image captured by the sensor. 
However, Calvarese discloses a method, wherein the sensor comprises a camera (see Fig. 1, camera 40), and wherein the method comprises:
prompting a user of the mobile device to perform a physical action (see paragraph 20); and
detecting the physical action in the image captured by the sensor (see Fig. 1 and paragraph 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Calvarese. The combination would have yielded a predictable result of easily locating the position of the headset.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Mallinson as applied to claim 1 above, and further in view of Thumati et al. (US 2020/0400327; hereinafter Thumati).
Regarding claim 7:
Canberk and Mallinson disclose all the features in claim 1. Mallinson further discloses the method comprising determining that the user is wearing the headset (see paragraph 38). 
Canberk and Mallinson do not the method wherein determining that the user is wearing the headset is based on: 
determining heat in the infrared image. 
In the same field of endeavor, Thumati discloses a method, wherein determining the location of the an object is based on: 
determining heat in the infrared image (see paragraph 34; sensor includes infrared heat sensors; the sensor obtains the location of the objects on the floor). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Thumati. The combination would have yielded a predictable result of easily locating the position of the headset.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Mallinson as applied to claim 1 above, and further in view of Kraver (US 2016/0217615).
Regarding claim 8:
Canberk and Mallinson disclose all the features in claim 1. Mallinson further discloses the method comprising determining that the user is wearing the headset (see paragraph 38). 
Canberk and Mallinson do not discloses the method wherein determining that the user is wearing the headset is based on: 
causing the headset to emit a thermal pattern; and 
determing the thermal pattern based on the image captured by the sensor. 
In the same field of endeavor, Kraver discloses a method, wherein the image captured by the sensor comprises an infrared image (see paragraph 86), wherein determining the location of an object is based on:
causing the mobile device to emit a thermal pattern (see paragraph 86; “infrared beacons to blink at a particular rate or in particular pattern”; infrared beacon generates a thermal pattern); and
determining the thermal pattern based on the image captured by the sensor (see paragraph 86; “These infrared beacons may enable detection by infrared sensors coupled to the server”; infrared sensors corresponds to camera).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Kraver. The combination would have yielded a predictable result of easily locating the position of the headset.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Mallinson as applied to claim 1 above, and further in view of Busey (US 2021/0110557).
Regarding claim 9:
Canberk and Mallinson disclose all the features in claim 1. Mallinson further discloses the method comprising determining that the user is wearing the headset (see paragraph 38). 
Canberk and Mallinson do not discloses the sensor comprises a motion detector, and wherein determining the location of an object is based on detecting a motion based on the image captured by the sensor. 
In the same field of endeavor, Busey discloses a method, wherein sensor comprises a motion detector (see paragraph 46; sensor detects motion of the device), and wherein determining the location of an object is based on detecting a motion based on the image captured by the sensor (see paragraph 47; motion tracking data used to determine a device pose).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Busey. The combination would have yielded a predictable result of easily locating the position of the headset.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Mallinson as applied to claim 1 above, and further in view of Rumreich (US 2016/0192209).
Regarding claim 10:
Canberk and Mallinson disclose all the features in claim 1. Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set further comprises:
determining an approximate location of the headset based on a gps location (see col. 16, lines 38-41). 
Canberk and Mallinson do not discloses the sensor comprises a wireless antenna array, and wherein selecting the subset of the dataset comprises:
determining a direction of signal received from the headset by the wireless antenna array.
In the same field of endeavor, Rumreich discloses a method, wherein the sensor comprises a wireless antenna array (see paragraph 33; steerable antennas), and wherein selecting the subset of the dataset comprises:
determining a direction of signal received from the mobile device by the wireless antenna array (see paragraph 33; the steerable antennas of the gateway device can measure a direction of a received signal to determine a location of a device and to track a device as it moves).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Rumreich. The combination would have yielded a predictable result of easily locating the position of the headset.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Mallinson as applied to claim 1 above, and further in view of Mendelson (US 9,538,332).
Regarding claim 11:
Canberk and Mallinson disclose all the features in claim 1. Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises:
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41). 
Canberk and Mallinson do not discloses the sensor comprises an antenna, and wherein selecting the subset of the dataset is further based on: 
a triangulation operation utilizing a signal received by the antenna from the headset. 
In the same field of endeavor, Mendelson discloses a method, wherein the sensor comprises an antenna (see col. 5, lines 37-43), and wherein selecting the subset of the dataset is based on:
a triangulation operation utilizing a signal received by the antenna from the mobile device (see col. 5, lines 37- 43; The location of the mobile device is determined by measuring the signal level measurements from each antenna, then applying a triangulation algorithm to optimize the location).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Mendelson. The combination would have yielded a predictable result of easily locating the position of the headset.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Mallinson as applied to claim 1 above, and further in view of Perez et al. (US 2013/0293530; hereinafter Perez).
Regarding claim 14: 
Canberk and Mallinson disclose all the features in claim 1. Canberk further discloses the method, wherein selecting the subset of the data set is based on the information relating to gps location of the headset (see col. 16, lines 38-41).
Canberk and Mallinson do not disclose the method comprising receiving, from a gateway, information indicating the headset has changed gateways, and wherein selecting the subset of the data set based on the information (see Fig. 11 and paragraph 134 and 136; the system determines the wearer’s processing device is connected to a specific wi-fi network is being interpreted as information indicating the headset has changed gateways). 
Before effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Mallinson, and Perez. The combination would have yielded a predictable result of easily locating the position of the headset.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Kraver (US 2016/0217615).
Regarding claim 15:
Canberk discloses a method comprising:
receiving, by a computing device, a request to determine an updated location of a mobile device in an extended reality (XR) environment (see Fig. 7B and col. 16, lines 21-33 and col. 19, lines 8-15; the position of the eyewear device 100 is continuously monitored and updated);
detetmining an approximate location of the mobile device based on detecting a gps signal of a sensor (see col. 16, lines 38-41);
removing features from a feature point cloud, based on the approximate location, to generate a subset of data set (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset; the dataset can be stored in server system 498);
determining the updated location of the mobile device by comparing the subset of the data set with the features in the image (see col. 16, lines 42-60); and
causing an update to an XR display using the updated location (see col. 18, line 57 to col. 19, line 7).
Canberk does not discloses causing a light source to modulate light being emitted and determining an approximate location of the mobile device based on detecting an effect of the modulated light on the image.
In the same field of endeavor, Kraver discloses a method comprising:
causing a light source to modulate light being emitted (see paragraph 86; “infrared beacons to blink at a particular rate or in particular pattern”); and
determining an approximate location of the mobile device based on detecting an effect of the modulated light on the image (see paragraph 86; “These infrared beacons may enable detection by infrared sensors coupled to the server”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Kraver. The combination would have yielded a predictable result of easily locating the position of the mobile device.
Regarding claim 16:
Canberk and Kraver disclose all the features in claim 15. Kraver further discloses the method, wherein causing the light source to modulate the light being emitted comprises causing change of intensity or color of the light being emitted (see paragraph 86; blink at a particular rate or pattern is changing of intensity of light).
The motivation to combine Canberk and Kraver is provided above in claim 15.
Regarding claim 17:
Canberk and Kraver disclose all the features in claim 15. Kraver further discloses the method, wherein causing the light source to module the light being emitted comprises causing the light source to change a light pattern (see paragraph 86; blink at a particular rate or pattern is change a light pattern).
The motivation to combine Canberk and Kraver is provided above in claim 15.
Regarding claim 18:
Canberk and Kraver disclose all the features in claim 15. Kraver further discloses the method, wherein the light source is external to the mobile device (see paragraph 86; the infrared beacons of the mobile device is inherently external to the mobile device in order for the beacons to emit and be detected by the sensors).
The motivation to combine Canberk and Kraver is provided above in claim 15.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Perez.
Regarding claim 19: 
Canberk discloses a method comprising:
receiving, by a mobile device, a data set of an extended reality (XR) environment (see Fig. 7B and col. 16, lines 21-33 and col. 19, lines 8-15; the position of the eyewear device 100 is continuously monitored and updated);

determining features in a captured image (see col. 16, lines 34-45; the object from the capture images are extracted);
retrieving, from a sensor, information indicating the location of the mobile device (see col. 12, lines 21-26);
selecting, based on the information, a subset of a data set of the XR environment (see col. 16, lines 55-60);
determining the updated location of the mobile device by comparing the subset of the data set with the features determined in the image (see col. 16, lines 42-60); and
causing an update to an XR display using the updated location (see col. 18, line 57 to col. 19, line 7).
Canberk does not disclose the method includes, receiving, from a gateway, information indicating the mobile device has begun communication with the gateway. 
However, in the same field of endeavor, Perez disclose a method comprising: 
receiving, from a gateway, information indicating the mobile device has begun communication with the gateway (see paragraph 134; knowing when the wearer’s processing device is connected to a particular wi-fi network is interpreted as receiving, from a gateway, information indicating the mobile device has begun communication with the gateway).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Canberk such that the method includes receiving, from a gateway, information indicating the mobile device has begun communication with the gateway as taught by Perez. One of ordinary skill in the art would have been motivated to do this because using network connection information is another know method of obtaining the location of the mobile device. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Perez as applied to claim 19 above, and further in view of Mallinson.
Regarding claim 21: 
Canberk and Perez disclose all the features in claim 19.  Canberk and Perez do not disclose method, wherein selecting the subset of the data set further comprises: 
causing the mobile device to emit light (see paragraph 39; the light is emitted from a light source disposed on the HMD); and 
detecting he emitted light in a field of view of a camera (see Fig. 1 and paragraph 39; the camera 108 captures images that capture the light emitted by the HMD).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Perez, and Mallinson.  The combination would have yielded a predictable result of determining the exact location and viewing perspective of the user wearing the headset.  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Perez as applied to claim 19 above, and further in view of Kraver.
Regarding claim 8:
Canberk and Perez disclose all the features in claim 1. Canberk further discloses the method, wherein selecting the subset of the data set is further based on:
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41). 
Canberk does not discloses performing a plurality of operations to emit a thermal pattern; and 
determining that the thermal pattern is detected by an infrared sensor. 
In the same field of endeavor, Kraver discloses a method, wherein selecting the subset of the dataset comprises:
performing a plurality of operations to emit a thermal pattern (see paragraph 86; “infrared beacons to blink at a particular rate or in particular pattern”; infrared beacon generates a thermal pattern); and
determining the thermal pattern is detected by an infrared sensor (see paragraph 86; “These infrared beacons may enable detection by infrared sensors coupled to the server”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk, Perez, and Kraver. The combination would have yielded a predictable result of easily locating the position of the mobile device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/05/2022 with respect to claim 15 have been fully considered but they are not persuasive.
Specifically, Applicant argues that “Kraver’s infrared beacons are detected by infrared sensors, not the HMD”.  However, Examiner respectfully disagrees.  Kraver discloses “one or more sensors 104 may be included as part of or coupled to the HMD 106” (see paragraph 61).  As such, the infrared beacons would have to be external to the HMD in order for the infrared pattern to be detected by the sensor 104 that is inside the HMD.  Therefore, the combination of Canberk and Kraver discloses all the features in claim 15.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625